Citation Nr: 0608930	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to an initial compensable rating for 
hemorrhoids.  



REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1985 to December 
1989, and from March 1990 to April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In November 2004, the Board remanded 
this case for the veteran to be afforded a Travel Board 
hearing.  This hearing was held before the undersigned in 
August 2005.

The issues of entitlement to service connection for a low 
back disability and for a left knee disability as well as the 
issue of entitlement to an initial compensable rating for 
hemorrhoids are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not have hearing loss disability as 
contemplated by 38 C.F.R. § 3.385; any current hearing 
impairment is not attributable to service nor was such 
present within one year of separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an April 2002 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  There 
is sufficient competent medical evidence of record to decide 
the claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including organic disease of the nervous system such as 
sensorineural hearing loss, if manifested to a compensable 
degree within one year following service.  This presumption 
is rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation. For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

At his personal hearing and in correspondence of record, the 
veteran contends that she was exposed to loud noises during 
service when she was working with generators.  She maintains 
that this exposure resulted in hearing loss.  Although the 
veteran is competent to state that her hearing acuity seemed 
worse to her, she is not competent to make the assessment 
that she has hearing loss within VA regulation nor that it 
was related to service.  See Espiritu.  

The service medical records reflect that on entry in April 
1985, puretone thresholds, in decibels, were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
5
5
LEFT
10
5
10
15
15

The service medical records reflect that in December 1985, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
10
0
LEFT
5
0
10
5
10

In a July 1989 evaluation, it was noted that the veteran did 
not have hearing loss.  

On her October 1989 discharge examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
10
0
LEFT
5
0
10
10
10

Also, at the time of the October 1989 evaluation, the veteran 
reported that she did not have a history of hearing loss.

On audiological evaluation in April 1990, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
10
0
LEFT
5
0
10
15
15

Thus, during service, the veteran did not have hearing loss 
within the definition of 38 C.F.R. § 3.385 nor per the 
directives of Hensley.  

Post-service, the veteran was afforded a VA audiological 
examination in July 2002.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
20
10
5
LEFT
10
0
15
20
15

Speech recognition scores were 94 on the right and 96 on the 
left.  

Thus, the veteran did not current have hearing loss within 
the definition of 38 C.F.R. § 3.385 nor per the directives of 
Hensley.  

The veteran has never had, during service, or at the current 
time, hearing loss disability as contemplated by 38 C.F.R. 
§ 3.385.  There is no competent evidence establishing that 
any current hearing impairment was manifest within one year 
of separation from service or is attributable to service.  

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that she 
is afforded every possible consideration.

At her personal hearing, the veteran indicated that she has 
been treated for her left knee and hemorrhoid disabilities at 
the New Orleans VA Medical Center.  She stated that she was 
seen for her left knee in July 2005 and August 2005.  She was 
treated for her hemorrhoids in June 2005 and September 2005.  
When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance 
with VA's duty to assist.  

As the veteran has asserted that her service-connected 
hemorrhoid disability has worsened since his last 
examination, she should be afforded a new examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

In addition, the Board notes that the veteran was treated for 
back complaints on several occasions during service.  In 
January 1986, it was noted that she had myalgia of the upper 
back.  In September 1988, she was seen for low back pain and 
was diagnosed as having lumbar strain and lumbar myositis.  
However, the December 1989 examination conducted over one 
year later was negative for spine abnormality and the veteran 
denied having any recurrent low back pain.  Post-service, a 
September 2002 VA examination diagnosed her as having chronic 
lumbar spine sprain.  A review of the examination report 
shows that the veteran reported her own history; it does not 
reflect an independent medical opinion addressing whether 
currently diagnosed chronic lumbar spine sprain is related to 
service.  Likewise, the examiner noted that the veteran had a 
history of left knee injury during service and diagnosed her 
as having degenerative joint disease of the left knee.  There 
is no inservice record of left knee injury.  It appears again 
that the veteran provided her own medical history.  

In light of the foregoing, the claims file should be returned 
to the examiner who conducted the July 2002 examination.  The 
examiner should review the claims file and opine as to the 
etiology and date of onset of current back and left knee 
disabilities.  If this examiner is unavailable, the veteran 
should be afforded another VA examination by an examiner who 
has reviewed the claims file.  This examiner should also 
opine as to the etiology and date of onset of current back 
and left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the New 
Orleans VA Medical Center for 
hemorrhoids, left knee, and low back 
disabilities.  

2.  Schedule the veteran for a VA rectum 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  The 
examiner should state whether the veteran has 
internal, external, or both internal and 
external hemorrhoids.  The examiner should 
state if they are large or thrombotic; if 
they are irreducible; if there is excessive 
or redundant tissue evidencing frequent 
recurrence; if there is persistent bleeding 
with anemia; and if there is a fissure.  A 
rationale for any opinion expressed should be 
provided.

3.  Return the claims file to the examiner 
who conducted the July 2002 spine 
examination.  This examiner should review the 
claims file to include the complaints of back 
pain and inservice diagnoses of lumbar strain 
and lumbar myositis as well as the December 
1989 examination and any records obtained 
pursuant to this REMAND.  The examiner should 
opine as to the date of onset and etiology of 
current back disability and should opine 
whether it is at least as likely as not that 
a current back disability is related to 
service.  With regard to the left knee, the 
examiner should also review the claims file 
to include the service medical records as 
well as any records obtained pursuant to this 
REMAND.  The examiner should opine as to the 
date of onset and etiology of current left 
knee disability and should opine whether it 
is at least as likely as not that a current 
left knee disability is related to service.  
The  rationale for any opinion expressed 
should be provided.

If that examiner is unavailable, the veteran 
should be afforded a VA joints examination.  
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests, including 
X-rays if indicated, should be accomplished.  
The  rationale for any opinion expressed 
should be provided.  This examiner should 
review the claims file to include the 
complaints of back pain and inservice 
diagnoses of lumbar strain and lumbar 
myositis as well as the December 1989 
examination and any records obtained pursuant 
to this REMAND.  The examiner should opine as 
to the date of onset and etiology of current 
back disability and should opine whether it 
is at least as likely as not that a current 
back disability is related to service.  With 
regard to the left knee, the examiner should 
also review the claims file to include the 
service medical records as well as any 
records obtained pursuant to this REMAND.  
The examiner should opine as to the date of 
onset and etiology of current left knee 
disability and should opine whether it is at 
least as likely as not that a current left 
knee disability is related to service.  The  
rationale for any opinion expressed should be 
provided.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


